Citation Nr: 0117353	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
of the veteran to service connection for paranoid 
schizophrenia on the basis that the claim advanced was not 
well grounded.  As a result, a prior denial of the veteran's 
claim for a psychiatric disorder was continued and confirmed 
by the RO.  An appeal followed, and the Board, by its 
decision of February 2, 2000, determined that new and 
material evidence had not been presented to permit the 
veteran to reopen his previously denied claim for service 
connection for paranoid schizophrenia.  He then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) and the appellee-Secretary of Veterans Affairs 
thereafter moved the Court to remand the matter and to stay 
proceedings so as to permit the Board to consider the impact 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Such motion was granted 
by the Court in its order of February 2001, whereby the 
Board's decision of February 2000 was vacated in its 
entirety.

Upon return of the case to the Board, it is evident that the 
attorney who represented the veteran before the Court has 
elected to withdraw from representing the veteran before VA.  
The veteran has since designated The American Legion to be 
his representative in this matter.  Such organization 
submitted a written brief presentation, dated in April 2001, 
attached to which was additional medical evidence from the 
representative's medical consultant.  Such report, also dated 
in April 2001, was accompanied by a written waiver of initial 
consideration by the RO, pursuant to 38 C.F.R. § 20.1304(c) 
(2000).


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for an 
acquired psychiatric disorder, including paranoid 
schizophrenia, was denied previously by the RO on several 
occasions, the most recent of which occurred in June 1991.  
Following the issuance of written notice of the denial to the 
veteran later in June 1991, no timely appeal of the June 1991 
denial was initiated.

2.  In November 1997, the veteran submitted his most recent 
claim to reopen for entitlement to service connection for a 
psychiatric disorder.

3.  The evidence added to the record since entry of the RO's 
determination in June 1991 at least in part bears directly 
and substantially upon the specific matter under 
consideration, is not duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The rating decision of the RO in June 1991, wherein the 
veteran's claim to reopen for service connection for a 
psychiatric disorder was most recently denied, is final.  
38 U.S.C.A. § 7105(a), (b), (c) (West 1991).

2.  Since entry of the RO's determination in June 1991, 
denying entitlement to service connection for a psychiatric 
disorder, new and material evidence to reopen the previously 
denied claim has been presented.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's entitlement to service 
connection for a psychiatric disorder, claimed as paranoid 
schizophrenia, was accorded by the RO in its rating decision 
of August 1977.  Therein, the veteran's claim was denied and 
no timely appeal was thereafter initiated.  Further attempts 
to reopen such claim followed, the most recent of which was 
the subject of a rating decision of the RO in June 1991.  The 
basis of the June 1991 decision was that the evidence 
submitted was not new and material as it failed to show that 
the veteran's pre-existing psychiatric disorder had been 
aggravated by service.  Notice of the June 1991 denial was 
furnished to the veteran later in the same month, but in the 
absence of a timely appeal of the RO's denial in June 1991, 
such action became final.  38 U.S.C.A. § 7105(a), (b), (c).  
The veteran now seeks to reopen his previously denied claim 
of entitlement to service connection for a psychiatric 
disorder with the presentation of new and material evidence.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  With the advent of the VCAA, the requirement 
that the claim be well grounded under 38 U.S.C.A. § 5107(a) 
has been eliminated, thus rendering the process a two-step 
one consisting of the first and third component parts set 
forth in Elkins, without regard to well groundedness.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

The previously referenced VCAA represents a significant 
change in the law.  Specifically, on November 9, 2000, the 
President of the United States signed into law the VCAA, 
which, among other things, eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  As well, 
contentions of the veteran's service representative in 
December 1999 are to the effect that the veteran was not duly 
informed that new 

and material evidence was required to reopen his claim or 
what that evidence might encompass, thereby warranting a 
remand for corrective action.  That notwithstanding, in light 
of the favorable action herein taken with respect to the 
question of the newness and materiality of the evidence 
presented to reopen the previously denied claim, no 
possibility of prejudice to the veteran is found.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Similarly, all evidence needed to 
adjudicate the issue herein addressed on the merits has been 
obtained and no prejudice to the veteran would therefore 
result, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Where a veteran served 90 days of more during a period of 
war, or during peacetime after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Evidence on file at the time of entry of the RO's decision in 
June 1991, denying the veteran's claim to reopen for service 
connection for a psychiatric disorder, consisted of service 
medical records compiled during the veteran's period of 
active duty and medical records of non-VA medical 
professionals attending to the veteran during post-service 
years.  

The evidence submitted since entry of the June 1991 rating 
decision includes records of non-VA treatment, including 
hospital care, received by the veteran from 1996 to 1998.  
Also received is a statement, dated in April 2001, from a 
physician who is a medical consultant to the veterans' 
service organization representing the veteran in this matter.  
Such physician, an occupational health specialist, concluded 
that there was no objective clinical data to support the pre-
service existence of the veteran's paranoid schizophrenia and 
that it was as likely as not that the veteran's current 
psychiatric condition had its inception during his military 
service.  The only other pertinent evidence is a transcript 
of an RO hearing afforded the veteran in September 1998.

The evidence submitted by the veteran to reopen his claim for 
service connection for a psychiatric disorder must be 
presumed as true, solely for purposes of determining whether 
new and material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That being the case, the 
undersigned in addressing only the above-cited statement of 
the medical consultant, finds that such statement must be 
presumed as true.  As that physician's statement was not 
before the RO in June 1991, as it bears directly and 
substantially upon the specific matter under consideration, 
is not duplicative or cumulative of previously submitted 
materials, and by itself is so significant that it must be 
considered in order to decide fairly the merits of the claim 
to reopen for service connection for an acquired psychiatric 
disorder, it is found to constitute new and material evidence 
under 38 C.F.R. § 3.156(a).  Based on the foregoing, the 
previously denied claim is reopened, but consideration of the 
merits of the reopened claim is deferred pending the 
completion of certain development requested below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a psychiatric disorder, claimed as paranoid 
schizophrenia.  To that extent alone, the appeal is granted.


REMAND

Further action by the RO is needed as to the reopened claim 
of entitlement to service connection for a psychiatric 
disorder.  Specifically, a search for records of psychiatric 
treatment compiled prior to service is needed and further 
medical input is advisable in order to better define the 
relationship, if any, between any existing psychiatric 
disability of the veteran and his period of military service.

As additional medical examination is deemed to be 
necessitated, the veteran is hereby advised of the importance 
of appearing for such evaluation.  In that vein, the 
veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA may be achieved, this matter is 
REMANDED to the RO for completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should also be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his reopened claim for service connection 
for a psychiatric disorder, claimed as 
paranoid schizophrenia, including medical 
opinions as to diagnoses, causes, or 
onset date of disability, and lay 
statements by witnesses, family members, 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of his reopened claim of 
entitlement to service connection for a 
psychiatric disorder.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of a 
chronic acquired psychiatric disorder.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for any 
psychiatric disorder before, during, and 
after his discharge from military 
service.  Specific details should be 
furnished with respect to the pre-service 
period(s) of hospitalization in or about 
1975 at service department facilities in 
Okinawa, at Walter Reed Army Medical 
Center as a dependent of an active duty 
serviceman and at George Washington 
University Hospital.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  If the veteran has any medical 
records pertaining to preservice 
psychiatric treatment in his possession, 
he should furnish them to the RO.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including a 
complete set of treatment records 
compiled during pre-service 
hospitalization(s) at service department 
facilities in Okinawa and at Walter Reed 
Army Medical Center in or about 1975.  
(These hospitalizations were afforded the 
veteran as the dependent of a serviceman, 
the veteran's father, who retired from 
military service.  The name of the 
veteran's father appears on the veteran's 
application for benefits dated in March 
1991).  In addition, treatment records 
from the mid 1970's should be obtained 
from George Washington Hospital in 
Washington DC.  All VA treatment records, 
not already on file, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's existing psychiatric 
disorder(s).  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including personality testing, must also 
be accomplished if deemed warranted by 
the examiner.  All established 
psychiatric diagnoses are then to be 
fully set forth.  If the examiner agrees 
or disagrees with any other opinion of 
record regarding the onset or aggravation 
of the psychiatric disability, the 
reasons should be specified. 

It is requested that the examining 
psychiatrist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  Was an acquired psychiatric 
disorder, including but not limited 
to schizophrenia, indisputably 
present prior to the veteran's entry 
onto active duty in June 1976?

(b)  If so, is it at least as likely 
as not that any pre-existing 
acquired psychiatric disorder, 
including but not limited to 
schizophrenia, increased in severity 
during service?

(c)  If there was an increase in 
severity of any acquired psychiatric 
disorder, including but not limited 
to schizophrenia, during service, is 
it at least as likely as not that 
any worsening represented a 
permanent as opposed to a temporary 
increase in symptoms?

(d)  Is it indisputable that any 
increase in severity of the pre-
existing disability represented 
natural progress of the pre-existing 
disability? 

(e)  If an acquired psychiatric 
disorder, including but not 
limited to schizophrenia, did 
not pre-exist service, whether 
it is at least as likely as not 
that an acquired psychiatric 
disorder originated during the 
veteran's period of service 
from June 1976 to May 1977?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  Thereafter, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should then adjudicate 
the merits of the veteran's reopened 
claim for service connection for an 
acquired psychiatric disorder, including 
schizophrenia, based on all the evidence 
on file and all governing legal 
authority, including the VCAA, all 
pertinent case law, and 38 C.F.R. 
§ 3.655, as applicable.  If the veteran 
fails to appear for the examination, the 
letter notifying him of the date and time 
of the examination and the address to 
which the letter was mailed should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
inclusive of citation to 38 C.F.R. 
§ 3.655, as applicable.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v, West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


